DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1—497 are cancelled. 

Allowable Subject Matter
	
Claims 498 - 518 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 498, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the shutter includes: 
first and second arms that extend in a direction the shutter moves from the open position to the closed position, the first and second arms being arranged in a direction of the second rotational axis, 
a portion-to-be-abutted configured to be abutted with the abutting portion of the first unit, and 
an engaging portion configured to engage with the portion-to-be-engaged of the toner container to prevent the shutter from being moved from the closed position to the open position with respect to the toner container when the second unit is not attached to the first unit, and 
wherein, while the second unit is being attached to the first unit, the portion-to-be-abutted of the shutter is abutted with the abutting portion of the first unit to elastically deform the first and second arms of the shutter such that an engagement between the engaging portion of the shutter and the portion-to-be-engaged of the toner container is disengaged to allow the shutter to be moved from the closed position to the open position with respect to the toner container”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 499 - 502, the claims have been found allowable due to their dependencies on claim 498.
c. With respect to claim 503, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“first and second arms that extend in a moving direction of the shutter from the open position to the closed position, the first and second arms being arranged in a direction of the rotational axis,
an engaging portion configured to engage with the portion-to-be-engaged of the toner container to prevent the shutter from being moved from the closed position to the open position with respect to the toner container, and
a force receiving portion configured to receive a force from outside of the toner cartridge to elastically deform the first and second arms of the shutter so that an engagement between the engaging portion of the shutter and the portion-to-be-engaged of the toner container is disengaged to allow the shutter to be moved from the closed position to the open position with respect to the toner container”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 504 - 506, the claims have been found allowable due to their dependencies on claim 503.






Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852